Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 directed to an optical receptacle or an optical receptacle module, including a first side wall, having a first series connecting structure; and a second side wall, opposite to the first side wall and having a second series connecting 5structure, wherein after the first series connecting structure of the optical receptacle is coupled to the second series connecting structure of another optical receptacle in a first direction, the first series connecting structure of the optical receptacle is slid to an assembly position, so that the optical receptacle is combined with another optical receptacle; or after the first series 10connecting structure of the optical receptacle is coupled to the second series connecting structure of the another optical receptacle in a second direction, the first series connecting structure of the optical receptacle is slid to the assembly position, so that the optical receptacle is combined with the another optical receptacle, classified in 385/92.
II. Claims 21-34, drawn to an optical connector module, incldung a first optical receptacle, having a first side wall and a second side wall opposite to the first side wall, the first side wall having a first series connecting structure, and the second side 20wall having a second series connecting structure; a second optical receptacle, having a third side wall and a fourth side wall opposite to the third side wall, the third side wall having a third series connecting structure, and the fourth side wall having a fourth series connecting structure; and a first optical connector, a first side of the first optical receptacle coupled to the first 25optical receptacle, or a third side of the second optical receptacle coupled to the second optical receptacle, wherein after the first series connecting structure of the first optical receptacle is coupled to the fourth series connecting structure of the second optical receptacle in a first direction, 19the first series connecting structure of the first optical receptacle is slid to an assembly position, so that the first optical receptacle is combined with the second optical receptacle; or after the first series connecting structure of the first optical receptacle is coupled to the fourth series connecting structure of the second optical receptacle in a second direction, the first 5series connecting structure of the first optical receptacle is slid to the assembly position, so that the first optical receptacle is combined with the second optical receptacle, classified in G02B 6/3853.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention II can be used without positioning grooves having fixing grooves at the side of the insertion hole so as twpo conenctors can be coupled n opposite direction within the receptacle.  The subcombination has separate utility such as  using as a receptacle housing for an optical module in a transceiver rather than optical connector.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search strings.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species


The species are depicted in the drawings as different species/embodiments and specified in the specification , and the Applicant to elect on the species that is directly related to the elected restriction requirement above as follows:
A) Figs. 1-3
B) Figs. 4-8

 The species are independent or distinct because Under ¶ 8.01, the species are independent or distinct because under ¶ 8.01 cited species/embodiments as depicted in the figures/specification disclosed the different species having mutually exclusive characteristics for each identified species.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 being generic to all claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and requiring different search strings and class/subclasses.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883